DETAILED ACTION
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

This is a Non-Final Action responsive to communications:  The instant application (i.e., 16/776,145) filed 01/29/2020, which is a broadening reissue of application 13/974,533 (U.S. Patent No. 9,881,286 B2, published 01/30/2018).  The 13/974,533 application is a continuation of application PCT/JP2012/006123, filed on 09/26/2012, and claims priority of Japanese application 2011-230858, filed on 10/20/2011.

Original claims 1-10 were initially pending in the instant application.  A preliminary Amendment to the Claims was filed concurrently with the application on 01/29/2020.  By way of the preliminary Amendment to the Claims, original claims 1-10 were canceled and new claims 11-19 were added.  Subsequent to the preliminary Amendment to the Claims, an Amendment to the Claims was filed on 01/30/2020.  By way of the Amendment to the Claims, new claims 11-18 were amended.  The Amendment to the Claims has been entered and made of record.  Therefore, claims 11-19 are currently pending in the instant application.  Claims 11, 18, and 19 are independent claims.



Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,881,286 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2020 has been considered by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-14 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Using independent claim 11 
The limitations of “sets” and “determines”, as drafted, are machine operations that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components.  That is, other than reciting “one or more memories” and “circuitry coupled to the one or memories,” nothing in the claim precludes the operation of said limitations from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  Additionally, the Examiner notes that said claim limitations equally fall within the “Mathematical Concepts” grouping of abstract ideas.  Said grouping including mathematical relationships and calculations to simply determine a charging unit price for goods and/or services.  Accordingly, the claim again recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites two additional elements (i.e., “one or more memories” and “circuitry coupled to the one or memories”).  The “one or more memories” and “circuitry coupled to the one or memories” are each recited at a high-level of generality such that they amount to no more than using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to an abstract idea.

Independent claims 18 and 19 are rejected under substantially similar rationale.  
Dependent claims 12-14 and 17 are at least rejected based on their dependency from independent claim 11.  Regarding dependent claim 14, the Examiner notes that the additional limitation, “wherein the circuitry: outputs information,” is merely considered an insignificant extra-solution activity (i.e., data outputting) to the judicial exception. 
  
Claim Rejections - 35 USC § 251
Claims 11-19 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the 
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(II)):
 “(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”

(Step 1: MPEP 1412.02(II)(A))  In the instant case and by way of the Amendment to the Claims, Applicant seeks to broaden original independent patent claims 1 and 10 in this reissue at least by deleting/omitting the substantially similar patent claim language that requires:
“a calculation unit configured to calculate, for each combination of a request amount and an allowable time, a total amount of a power price and a parking fee, the power price being a product of a set unit price and the request amount, the parking fee being a fee for parking of a vehicle, of the vehicles, at the charging station for the allowable time;

a power charging request receiving unit configured to receive power charging requests from the users, each of the power charging requests specifying a request amount of the charging power and an allowable time for charging;
a determination unit configured to determine, with reference to the unit price table, whether or not there is another allowable time which is associated with the request amount specified in the power charging request and meets a first condition that (i) the other allowable time is longer than the allowable time specified in the power charging request and (ii) the unit price associated with the other allowable time is lower than the unit price associated with the request amount and the allowable time specified in the power charging request,
wherein when the determination unit determines that there is the other allowable time which meets the first condition, the power charging information presentation unit is further configured to change the first screen showing the unit price table into a second screen including 
a priority calculation unit configured to determine a priority order of charging of the vehicles by prioritizing the charging requests associated with the vehicles according to a proportion of allowable time per requested amount;
a power receiving unit, connected to a power source, configured to selectively draw power from the power source; and
a power charging control unit configured to: control the power receiving unit to cause the power receiving unit to draw power from the power source; and direct the power to the vehicles in order according to the calculated priority order.”
Original independent patent claims 1 and 10 are being broadened in this reissue via new independent reissue claims 11, 18, and 19.
 
(Step 2: MPEP 1412.02(II)(B))  The record of the prior 13/974,533 application prosecution history indicates that in a Response filed 11/30/2015, Applicant at least amended pending independent claims 1 and 11 in an attempt to overcome rejections under 35 U.S.C. 112, second paragraph, 35 U.S.C. 101, and 35 U.S.C. 103(a) (i.e., Penilla in view of Cahill).  In Remarks filed concurrently with the Response (see: Remarks, pp. 9-10), Applicant at least argued:


    PNG
    media_image1.png
    196
    643
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    629
    media_image2.png
    Greyscale

 On 06/16/2016, Applicant filed a second Response wherein pending independent claims 1 and 11 were further amended in an attempt to overcome rejections under 35 U.S.C. 101 and 35 U.S.C. 103(a) (i.e., Penilla in view of Cahill and Hotta).  Said amendments at least adding the substantially similar subject matter of, “a first screen showing a unit price table…a matrix…change the first screen showing the unit price table into a second screen…a priority calculation unit…a power receiving unit…control the power receiving unit…direct the power…according the calculated priority order.”  In Remarks filed concurrently with the second 
    PNG
    media_image3.png
    630
    640
    media_image3.png
    Greyscale







    PNG
    media_image4.png
    200
    639
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    331
    633
    media_image5.png
    Greyscale

Applicant’s second Response was entered via a Request for Continued Examination (RCE) filed on 07/11/2016.  Subsequent to Applicant’s RCE, a Notice of Allowability was mailed on 11/02/2017 whereby claims 1-6 and 8-11 were indicated as allowed.  The Notice of Allowability included an Examiner’s Amendment authorized by attorney Bradley Thomas.  The Examiner’s Amendment at least adding the substantially similar subject matter of, “a calculation unit configured to calculate, for each combination of a request amount and an allowable time, a total amount of a power price and a parking fee, the power price being a product of a set unit price and the request amount, the parking fee being a fee for parking of a vehicle, of the vehicles, 
Subject matter is previously surrendered during the prosecution of the original application by reliance on an amendment to the claims and/or an argument made by applicant that a limitation(s) of the claim(s) defines over the art.  It is noted that a patent owner (reissue applicant) is bound by the amendment and/or argument that applicant relied upon to overcome an art rejection in the original application for the patent to be reissued, regardless of whether the Office adopted the amendment and/or argument in allowing the claims.  Therefore, in the instant case the added and/or argued claim limitations of: (1) “a calculation unit configured to calculate, for each combination of a request amount and an allowable time, a total amount of a power price and a parking fee, the power price being a product of a set unit price and the request amount, the parking fee being a fee for parking of a vehicle, of the vehicles, at the charging station for the allowable time”; (2) “a power charging information presentation unit configured to display, to respective users of each of the vehicles, a first screen showing information indicating the total amounts calculated by the calculation unit and a unit price table in which (i) unit prices of charging power, (ii) request amounts of the charging power, and (iii) allowable times are arranged in a matrix, wherein each combination of the request amounts and allowable times is associated with a corresponding one of the unit prices, wherein each allowable time is an amount of time that a user, of the users, agrees to allow for charging to be completed, and wherein for each request amount in the unit price table, the unit price is lower the longer the associated allowable time is, and for each allowable time in the unit price table, the unit price is lower the smaller the associated requested amount is”; (3) “a determination unit configured to determine, with reference to the unit price table, whether or not there is another allowable time which is associated with the request amount specified in the power charging request and meets a first condition that (i) the other allowable time is longer than the allowable time specified in the power charging request and (ii) the unit price associated with the other allowable time is lower than the unit price associated with the request amount and the allowable time specified in the power charging request, wherein when the determination unit determines that there is the other allowable time which meets the first condition, the power charging information presentation unit is further configured to change the first screen showing the unit price table into a second screen including the other allowable time which meets the first condition and the unit price associated with the other allowable time which meets the first condition”; (4) “a priority calculation unit configured to determine a priority order of charging of the vehicles by prioritizing the charging requests associated with the vehicles according to a proportion of allowable time per requested amount”; (5) “a power receiving unit, connected to a power source, configured to selectively draw power from the power source”; and (6) “a power charging control unit configured to: control the power receiving unit to cause the power receiving unit to draw power from the power source; and direct the power to the vehicles in order according to the calculated priority order” (emphasis added) are surrendered subject matter and some of the broadening of new independent reissue claims 11, 18, and 19, as noted above, is clearly in the area of the surrendered subject matter.


In the instant case, as noted above, the surrendered subject matter has been entirely eliminated from new independent reissue claims 11, 18, and 19.  Additionally, it is noted that new independent reissue claims 11, 18, and 19 were not materially narrowed relative to the original claims to avoid recapture and were also not materially narrowed in other respects that relate to the surrendered subject matter (e.g., the same characteristic or concept) to avoid recapture.  As an example, the Examiner notes that calculating a total amount of power price (original patent independent claim 1) is different than setting a first charging unit price (reissue independent claim 11) and determining whether or not there is another allowable time (original patent independent claim 1) is different than determining whether or not there is a second charging unit price (reissue independent claim 11).
Therefore, broadened new independent reissue claims 11, 18, and 19 attempt impermissible recapture of subject matter surrendered during prosecution of the 13/974,533 

Claims 11-19 are rejected under 35 U.S.C. 251 as failing the original patent requirement.  The essential inquiry under the “original patent” clause of § 251 is whether one skilled in the art, reading the specification, would identify the subject matter of the new claims as invented and disclosed by the patentees.  In re Amos, 953 F.2d 257, 198 USPQ 412 (CCPA 1978).  The Federal Circuit addressed the “original patent” requirement of 35 USC 251 in Antares Pharma, Inc. v. Medac Pharma Inc. and Medac GMBH, 771 F.3d 1354, 112 USPQ2d 1865 (Fed. Cir. 2014).
a.    The Federal Circuit adopted the Supreme Court's explanation of the “same invention” requirement as “if the original patent specification fully describes the claimed inventions, but not if the broader claims ‘are [] merely suggested or indicated in the original specification’ ”. Id. at 1359.
b.    “[i]t is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification,” but must be “explicitly disclosed and taught” in the specification. Id. at 1361.
c.    “suggest[ions]” or “indicat[ions]” of alternative inventions are not sufficient to satisfy the original patent requirement of § 251. Id. at 1363

In summary, to satisfy the “original patent” requirement, the specification needs to explicitly disclose the invention of the reissue claims.  Mere suggestion or indication is not sufficient.

The disclosure of the Naito ‘286 patent does not appear to disclose an embodiment wherein the present invention can be implemented merely by “a calculation unit” and “a determination unit.”  In fact, the disclosure of the Naito ‘286 patent (see: column 25, lines 9-22: “constituent elements necessary to achieve the functions according to the present invention…elements other than them may be included but [are] not necessary to implement the present invention”) indicates at least the following features as necessary for achieving the functions of the present invention: (1) the charging power unit price setting unit 101, (2) the power charging information presentation unit 102, (3) the power charging request receiving unit 103, and (4) the power charging control unit 110, which further includes: (a) the power charging 
It is important to note that most of the discussions cited above regarding the “original patent” requirement revolve around the idea that merely “suggesting” or “indicating” alternatives would be insufficient to meet said requirement, however in this case there is no evidence of anything resembling a suggestion or indication, rather the specification is completely silent to the possible existence of the broadened alternative invention being claimed.  Regardless, to satisfy the original patent requirement it is not enough that an invention might have been claimed in the original patent because it was suggested or indicated in the specification, rather, the specification must clearly and unequivocally disclose the newly claimed invention as a separate invention.  To warrant new and broader claims in a reissue, such claims must not be merely suggested or indicated in the original specification or drawings, but it must further appear from the original patent that they constitute parts or portions of the invention, which were intended or sought to be covered or secured by such original patent.
Accordingly, a person of ordinary skill in the art would not identify the subject matter of the new claims as invented and disclosed by the patentees (In re Amos, 953 F.2d 257, 198 USPQ 412 (CCPA 1978)).  Thus, new independent reissue claims 11, 18, and 19 fail to satisfy the “original patent” requirement of 35 U.S.C. 251.  Dependent claims 12-17 are similarly rejected at least based on their dependency from said independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As noted in MPEP 2163(I)(B) and 2163.05(I)(A), “A claim that omits an element which applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement.”  In the instant case, the disclosure of the Naito ‘286 patent (see: column 25, lines 9-22: “constituent elements necessary to achieve the functions according to the present invention…elements other than them may be included but [are] not necessary to implement the present invention”) indicates at least the following features as necessary for achieving the functions of the present invention: (1) the power charging information presentation unit 102, (2) the power charging request receiving unit 103, and (3) the power charging control unit 110, which further includes: (a) the power charging request storing unit 104, (b) the power charging instruction unit 105, (c) the priority calculation unit 107, and (d) the power control unit 108.  Claims 11-19 fail to disclose the above-identified essential features.  The Examiner notes that the charging power unit price setting unit 101 is also an essential feature of the claimed invention.  However, unlike the above-identified omitted essential features, that essential feature is at least currently being claimed.
	For example, the specification of the Naito ‘286 patent gives four specific embodiments of the vehicle charging control apparatus 100 (e.g., see: Figs. 1, 11, 13, and 17).  All four specific embodiments at least include the essential features noted above.  However, the specification of LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed”).  Thus, the specification of the Naito ‘286 patent fails to adequately describe the full scope of claims 11-19.

Claims 11-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As noted in MPEP 2164.08(c), “A feature which is taught as critical in a specification
and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112.”  In the instant case, the disclosure of the Naito ‘286 patent (see: column 25, lines 9-22: “constituent elements necessary to achieve the functions according to the present invention…elements other than them may be included but [are] not necessary to implement the present invention”) indicates at least the following features as necessary for achieving the functions of the present invention: (1) the power charging information presentation .

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitations “the power receiving unit” and “the output unit.”  There is insufficient antecedent basis for these limitations in the claim.
Claim 16 recites the limitation “the power receiving unit.”  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 recites the limitations “a third charging unit price” and “a fourth charging unit price.”  There is insufficient antecedent basis for these limitations in the claim.  For example, there is no prior claimed “first” and “second” charging unit prices in the independent claim.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a (1) the power charging information presentation unit 102, (2) the power charging request receiving unit 103, and (3) the power charging control unit 110, which further includes: (a) the power charging request storing unit 104, (b) the power charging instruction unit 105, (c) the priority calculation unit 107, and (d) the power control unit 108.  As detailed in the Naito ‘286 patent (see: column 25, lines 9-22), the above-identified omitted elements are “constituent elements necessary to achieve the functions according to the present invention” and that “elements other than them may be included but [are] not necessary to implement the present invention.”  The Examiner notes that the charging power unit price setting unit 101 is also an essential element of the claimed invention.  However, unlike the above-identified omitted elements, that essential element is at least currently being claimed. 
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  Substantially similar to claims 11-18 discussed directly above, the omitted steps are related to the disclosed functionality of the omitted elements of (1) the power charging information presentation unit 102, (2) the power charging request receiving unit 103, and (3) the power charging control unit 110, which further includes: (a) the power charging request storing unit 104, (b) the power charging instruction unit 105, (c) the priority calculation unit 107, and (d) the power control unit 108.  As detailed in the Naito ‘286 patent (see: column 25, lines 9-22), the disclosed functionality of the above-identified omitted elements are “constituent elements necessary to achieve the functions according to the present invention” and that “elements other than them may be included but [are] not necessary to implement the present invention.”  The Examiner notes that the disclosed functionality of .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 11 and 14-19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gaul et al. (U.S Patent Application Publication No. 2012/0013301, published 01/19/2012).

-In regard to independent claim 11, Gaul teaches a charging control apparatus that controls charging of a vehicle (Fig. 1), the charging control apparatus comprising:
one or more memories (Fig. 1); and
circuitry (Fig. 1) coupled to the one or more memories and which, in operation:

determines whether there is a second charging unit price for the request amount, the second charging unit price being a unit price of charging power for charging for a second charging time which is an amount of time different from the first charging time (Paragraphs 8-10: “identify different power supply offers from among a plurality of power supply offers by means of the charging station…Power supply offers can be differentiated by different current values and different voltage values as well as different prices, for example”; Paragraph 21: “determined charge time…the user can decide, for example, if he wants to accept a longer charging process, wherein the energy received may be cheaper”).

-In regard to dependent claim 14, Gaul teaches wherein the circuitry:
outputs information related to the second charging unit price (Paragraphs 8-10: “identify different power supply offers from among a plurality of power supply offers by means of the charging station…the desired power supply offer can be selected from among the available power supply offers…Power supply offers can be differentiated by different current values and different voltage values as well as different prices, for example”; Paragraphs 19-21: “they can be presented to the user for selection…on a display screen…the user can decide”); and


-In regard to dependent claim 15, Gaul teaches wherein the circuitry:
draws charging power for the vehicle from a power storage device or a power grid (Paragraph 22; Paragraph 34: “receive electric energy from the power supply grid”; Paragraph 47: “obtain the energy or power…via the power supply grid”); and
obtains power information from the power receiving unit after start of the charging of the vehicle, and outputs information related to the second charging unit price to the output unit based on the power information (Paragraph 23: “the remaining charge time can be indicated in the charging station…remaining charge time can also be communicated via the charging cable into the vehicle”; Paragraph 48: “During the charging process the state of charge can be detected by means of the measuring device 24 and displayed on the touch-sensitive display 30 through the central control unit…the (estimated) remaining charge time can be displayed for the user by means of the central control unit”).

-In regard to dependent claim 16, Gaul teaches wherein the circuitry:
draws charging power for the vehicle from a power storage device or a power grid (Paragraph 22; Paragraph 34: “receive electric energy from the power supply grid”; Paragraph 47: “obtain the energy or power…via the power supply grid”); and
sets the first charging unit price, based on power information from the power receiving unit (Paragraphs 10-14: “Power supply offers can be differentiated by different current values 

-In regard to dependent claim 17, Gaul teaches wherein the circuitry sets the first charging unit price, based on history information of charging (Paragraphs 11-14: “it is also possible to make available the maximum current during a full time period according to a first pricing model, whereas, according to a second pricing model, the maximum current may be offered according to a daily load curve…a higher current can be made available during nighttime than during daytime or during peak load periods. Depending on the daily load curve, different current values will thus be offered at different times…an inexpensive pricing model, for example, it is thus possible to receive a lower current at peak load periods and a higher current during periods of lower consumption…the energy price for this power supply offer may be 

-In regard to independent claim 18, Gaul teaches charging control apparatus that controls charging of a vehicle (Fig. 1), the charging control apparatus comprising:
one or more memories (Fig. 1); and
circuitry (Fig. 1) coupled to the one or more memories and which, in operation:
sets a third charging unit price which is a unit price of charging power, based on a charging time which is an amount of time allowed for charging the vehicle and a first request amount which is a request amount of the charging (Paragraphs 7-8: “at least information concerning the required energy and the duration of charge is transmitted to the charging station by the vehicle and at least one power supply offer adapted to the information is received”; Paragraph 10: “Power supply offers can be differentiated by…different prices”; Paragraph 44: “also a pricing, for example an indication of the costs per kilowatt hour is indicated”); and
determines whether there is a fourth charging unit price for the charging time, the fourth charging unit price being a unit price of charging power for charging for a second request amount which is a request amount different from the first request amount (Paragraphs 10-14: “identify different power supply offers from among a plurality of power supply offers by means of the charging station…Power supply offers can be differentiated by different current values and different voltage values as well as different prices, for example…first pricing model it is thus possible, for example, to charge a vehicle at a maximum current of 5 A and a maximum voltage of 230 V…second pricing model, for example, it is possible to offer a maximum current of 10 A 

-In regard to independent claim 19, Gaul teaches charging control method of controlling charging of a vehicle (Fig. 1), the charging control method comprising:
setting a first charging unit price which is a unit price of charging power, based on a request amount of charging of the vehicle and a first charging time which is an amount of time allowed for charging (Paragraphs 7-8: “at least information concerning the required energy and the duration of charge is transmitted to the charging station by the vehicle and at least one power supply offer adapted to the information is received”; Paragraph 10: “Power supply offers can be differentiated by…different prices”; Paragraph 44: “also a pricing, for example an indication of the costs per kilowatt hour is indicated”); and
determining whether there is a second charging unit price for the request amount, the second charging unit price being a unit price of charging power for charging for a second charging time which is an amount of time different from the first charging time (Paragraphs 8-10: “identify different power supply offers from among a plurality of power supply offers by means of the charging station…Power supply offers can be differentiated by different current values and different voltage values as well as different prices, for example”; Paragraph 21: “determined charge time…the user can decide, for example, if he wants to accept a longer charging process, wherein the energy received may be cheaper”).



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 12 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gaul et al. (U.S Patent Application Publication No. 2012/0013301, published 01/19/2012) in view of Turner (U.S. Patent Application Publication No. 2011/0213656, published 09/01/2011).

-In regard to dependent claim 12, the Gaul reference does not specifically teach wherein the circuitry sets the first charging unit price based on a fee associated with parking corresponding to the first charging time, and sets the second charging unit price based on a fee associated with parking corresponding to the second charging time.
In the related electric vehicle charging art, the Turner reference specifically teaches circuitry setting a first charging unit price based on a fee associated with parking corresponding to a first charging time, and sets a second charging unit price based on a fee associated with parking corresponding to a second charging time (Turner: Paragraphs 61-66: “stores parking rates (parking rate data 308) and uses the data to compute parking usage charges…the appropriate parking fees based on the amount of time that the vehicle was plugged in for charging and the total energy used is computed…a total fee can be computed from the parking fees and the charging fees”; Fig. 3A).


-In regard to dependent claim 13, the modified Gaul reference teaches wherein the second charging time is longer than the first charging time (Gaul: Paragraph 21: “determined charge time…the user can decide, for example, if he wants to accept a longer charging process, wherein the energy received may be cheaper”).  However, the modified Gaul reference does not specifically teach wherein the circuitry sets a fee higher than the first charging unit price as the second charging unit price.  In the related electric vehicle charging art, the Turner reference specifically teaches setting a fee higher than a first charging unit price as a second charging unit price (Turner: Paragraphs 61-66: “stores parking rates (parking rate data 308) and uses the data to compute parking usage charges…will display the correct parking rate (process block 324), prompt the parker to enter the period of time for which they will park their vehicle…the appropriate parking fees based on the amount of time that the vehicle was plugged in for 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the second charging unit price, which is based on a longer second charging time, of Gaul to have a fee higher than the first charging unit price, which is based on a shorter first charging time, because Turner taught that it was notoriously well-known in the art to charge more based on the amount of time a vehicle was parked (Turner: Paragraph 64: “enter the period of time for which they will park their vehicle”; Paragraph 66: “appropriate parking fees based on the amount of time…computed”; Figs. 3A and 7).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to have combined said teachings of Turner with the electric vehicle charging system of Gaul for substantially the same rationale as discussed directly above for dependent claim 12. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam L Basehoar whose telephone number is (571)272-4121.  The examiner can normally be reached on 8:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM L BASEHOAR/
Primary Examiner, Art Unit 3992

Conferees:

/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992